Appeal from order, Supreme Court, New York County (Louise Gruner Gans, J.), entered on or about February 13, 2003, which denied plaintiffs motion to reargue a prior order, same court and Justice, entered on or about April 2, 2002, unanimously dismissed, without costs.
No appeal lies from an order denying reargument (Deshler v East W. Renovators, 259 AD2d 351 [1999]). We note that the underlying April 2, 2002 order, which directed entry of judgment, was affirmed by this Court in October 2003 (309 AD2d 667 [2003]). Concur—Buckley, P.J., Nardelli, Saxe and Marlow, JJ.